Citation Nr: 0922317	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran is eligible for VA benefits due to his service 
from November 2, 1986, to July 7, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

In May 2008, the Board remanded the claim to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
postoperative left inguinal hernia is not recurrent and does 
not require use of a truss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative left inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4. 114, Diagnostic Code 7338 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) if an increase in the disability is found, the rating 
will be assigned by applying the relevant Diagnostic Codes 
(DC) based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

September 2004 and May 2008 notice letters advised the 
Veteran what the evidence needed to show that his 
postoperative residuals of a left inguinal hernia had 
increased in severity.  The notice letters described the 
types of medical and lay evidence that the Veteran may submit 
that are relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided with notice of 
the information and evidence needed to establish an effective 
date in March 2006 and May 2008 notice letters.  A June 2006 
supplemental statement of the case (SSOC) explained the 
criteria for the next higher disability rating available for 
an inguinal hernia under the applicable diagnostic code.  The 
above-referenced claim was last readjudicated via an April 
2009 SSOC.  Moreover, the record shows that the appellant was 
represented by the Disabled American Veterans throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  In a June 2009 brief, the Veteran's 
representative displayed knowledge of the symptomatology 
required for a higher evaluation for the service-connected 
left inguinal hernia.  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased 
rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

Based on the above, no additional development is required 
with respect to the duty to notify under the VCAA.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the service-connected left inguinal hernia.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran claims that the severity of his service-connected 
postoperative left inguinal hernia warrants a higher 
disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Historically, by rating action of August 2002, the RO granted 
service connection for postoperative residuals of left 
inguinal hernia, and assigned a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably disabling. Inguinal 
hernia that is not operated, but is remediable, is rated 
noncompensably disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 
percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  A Note to Diagnostic Code 7338 
provides that 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be rated, 
and 10 percent, only, added for the second hernia, if the 
second hernia is of compensable degree.  38 C.F.R. § 4.114.

A claim for an increased rating for left inguinal hernia was 
received in July 2004.

VA outpatient clinical records dated in May 2004 reflect that 
the Veteran sought surgical consultation for recurrence of 
left inguinal hernia.  The Veteran reported that when he 
strains he feels a mass, but that it wasn't painful.  The 
assessment was muscle sprain with laxity of the floor.    

The Veteran was afforded a VA examination in April 2005.  The 
examiner noted that the Veteran had undergone surgical repair 
of a left inguinal hernia during service.  The Veteran 
reported that following discharge from service, he was doing 
well until 2001when he developed pain in the left inguinal 
area.  He related that he was advised to see a surgeon, but 
that he has not followed through on any appointments.  On 
physical examination, the abdomen was soft, but when touched, 
the Veteran jumped and reported that it was painful.  The 
examiner noted that the abdomen was barely touched.  The 
examiner did not notice a tress or belt.  The Veteran was 
wearing his regular pants and underwear.  Bowel sounds were 
present with no palpable mass.  The left inguinal area showed 
a well-healed incisional scar with no diastasis of the recti 
muscle and no fascia of the abdominal wall.  The Veteran was 
asked to cough and strain while in a standing position and 
the examiner did not notice or see any bulging on the left 
side.  The diagnosis was status post left inguinal 
angiorrhaphy or left inguinal hernia repair with no evidence 
of recurrence.  

A private hospital record shows that the Veteran underwent a 
left inguinal hernia repair in September 2005.

A VA clinical record dated in September 2005 revealed that 
other than a hematoma at the surgical site, there was no 
recurrence of the hernia.  The Veteran reported that the 
discomfort was getting better every day.

By a March 2006 rating decision, the RO granted a 2 month 
convalescent period from September 1, 2005 to November 30, 
2005.  The 10 percent rating was restored, effective December 
1, 2005.  

Following appellate review in May 2008, the Board remanded 
the claim for further  VA examination.

In a June 2008 lay statement was received from D. B. who 
reported that she had witnessed the pain and discomfort that 
the Veteran undergoes as a result of his service-connected 
hernia.  In particular, she reported that he is in pain while 
using the bathroom, walking, bending and upon lifting 
anything heaving.   

Also in a June 2008 statement, the Veteran attested to pain 
and discomfort while using the bathroom, walking and bending.  
The Veteran also reported that his service-connected hernia 
prevents him from taking on a full-time job because he is 
unable to lift anything.

The Veteran was afforded a VA examination in August 2008.  
The examiner noted that the entire claims folder had been 
reviewed and that there were no complications from the hernia 
surgery in 2005.  The Veteran reported that he took Tramadol 
as needed for pain management.  On examination, a hernia was 
not present.  The Veteran was not wearing a truss.  His 
abdomen was flat, soft, and nontender on palpation and there 
were no masses.  A left inguinal scar was noted which was 
described as flat, with no deformity or tenderness or bulging 
on palpation.  Pain was not elicited on palpation of the 
external ring and there was no guarding of the area.  After 
the examination, the Veteran had mild discomfort when the 
examiner palpated the external ring.  No right inguinal 
hernia was noted and pain in the area was not noted.  With 
regard to employment, it was noted that the Veteran worked 
part-time as a warehouse stocker and that he had not lost any 
time during the last 12 months from the service-connected 
disorder.  The diagnosis was status post left inguinal 
herniorrhaphy with no clinical evidence of recurrence.  The 
examiner concluded that there was no significant effect on 
the Veteran's usual occupation and no effect on his usual 
daily activities as a result of his service-connected left 
inguinal hernia.         

Considering the evidence in light of the criteria noted 
above, the Board finds that a rating in excess of 10 percent 
for right inguinal hernia is not warranted.

The Board acknowledges the Veteran's various complaints 
concerning pain and discomfort in the area of post-operative 
left hernia surgery.  In order for the Veteran to receive the 
next higher 30 percent rating under Diagnostic Code 7338, his 
service-connected left inguinal hernia should more closely 
approximate an inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss or belt, or not readily reducible. The objective 
medical evidence, however, does not depict such a disability 
picture.  The competent medical evidence of record discussed 
above clearly shows that the Veteran does not have a 
postoperative recurrent hernia. As reflected in the August 
2008 VA examination report, the left inguinal hernia has 
remained non-recurrent following the surgical repair in 
September 2005.  As such, the preponderance of the medical 
and other evidence of record does not demonstrate that a 
hernia is not well supported by a truss or is not readily 
reducible.  There is no evidence that the Veteran uses a 
truss, and he has not alleged otherwise.  Thus, the Board 
concludes that the assignment of a 30 percent rating under 
Diagnostic Code 7338 is not warranted. 

Further, the Board recognizes that the VA examinations 
addressed the Veteran's surgical scar for his hernia; 
however, the examiners found that the scar was not painful or 
tender.   On examination in April 2005, the incisional scar 
was described as well-healed with no diastasis of the recti 
muscle and no fascia of the abdominal wall.  On examination 
in August 2008, the scar was described as flat, with no 
deformity or tenderness or bulging on palpation.  Thus, a 
separate rating is not warranted for the Veteran's surgical 
scar.

Apart from his contentions, the Veteran has submitted no 
evidence showing that his service-connected left inguinal 
hernia has markedly interfered with employment, and there is 
also no indication that this disorder has necessitated 
frequent periods of hospitalization (other than during the 
period for which a 100 percent rating has already been 
granted).  In fact, the August 2008 VA examiner concluded 
that there was no significant effect on the Veteran's usual 
occupation and no effect on his usual daily activities as a 
result of his service-connected left inguinal hernia.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1) (2008), pertaining to the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 
at 94-95; Shipwash v. Brown, 8 Vet. App. at 227.

In conclusion, a preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a left inguinal hernia.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).



ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a left inguinal hernia is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


